DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner notes that the amendments made to claim 1 in the response filed December 23, 2021 obviate the 35 USC 112(b) rejection and the 35 USC 103 rejection of that claim made in the previous Office action of October 5, 2021.  These rejections have been withdrawn, and the claims will be allowed as set forth below.
	However, the examiner fails to find applicant’s arguments regarding the 35 USC 112(f) interpretation of “a photoelectric conversion unit” and “an electronic signal processing component” as found in claim 3 persuasive to withdraw that interpretation of those limitations.  While the examiner certainly agrees with applicant that the unit and component are physical components of the overall interferometry measurement system, the examiner disagrees that the claim imitations fail the three-prong test set forth by MPEP 2181 for determining whether a limitation invokes 35 USC 112(f) or not.
	The first prong, that the claim limitation uses the term “means” or “step” or a term as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function is met by each limitation.  The terms “unit” and “component” are both seen to be the nonce words or generic placeholders for the limitations, and MPEP 2181 I.A. uses both “unit for” an “component for” as examples of non-structural generic placeholders that may invoke 35 USC 112(f).

	Finally, the third prong, that the generic placeholder is not modified by sufficient structure or material for performing the claimed function, is also met.  Here, “photoelectric conversion” is not seen to be the name of sufficient structure or material for performing claimed function, and “signal processing” is not sufficient structure or material as well.
	As a result, the examiner maintains that for both “a photoelectric conversion unit” and “a signal processing component”, the three-prong test set forth in MPEP 2181 for determining whether a claimed limitation invokes 35 USC 112(f) is met.  Both limitations will continue to be interpreted under 35 USC 112(f) as a part of this Office action. 
Claim Interpretation
	The 35 USC 112(f) interpretation of “a photoelectric conversion unit” and “an electronic signal processing component” in claim 3 as discussed in the previous Office action of October 5, 2021 is maintained herein.
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a two-degree-of-freedom heterodyne grating interferometry .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 12, 2022